Case 1:20-cv-01092-AMD-JO Document 1-5 Filed 02/27/20 Page 1 of 12 PageID #: 26
FILED: QUEENS COUNTY CLERK 09/05/2019 10:38 AM                                                                                                                                                INDEX NO. 706805/2019
         Case
NYSCEF DOC. NO.1:20-cv-01092-AMD-JO
                 3                  Document 1-5 Filed 02/27/20 Page 2RECEIVED
                                                                       of 12 PageID #: 27
                                                                               NYSCEF:  09/05/2019




                     SUPREME              COURT                OF THE            STATE             OF NEW              YORK
                    COUNTY              OF QUEENS
                    ----                                            --------------------------------------------X
                    SHIRLEY             BROWN,                                                                                                                           Index         No.:
                                                                                                                                                                         Date         Purchased:

                                                                                 Plaintiff,
                                                                                                                                                                         Plaintiff            designates
                                                   -against-                                                                                                             QUEENS

                                                                                                                                                                         County           as the        place        of trial
                    AMERICAN                   AIRLINES                  GROUP             INC.,                                                                         AMENDED                       SUMMONS
                    JANE         DOE      and        AMERICAN                    AIRLINES               INC.,
                                                                                                                                                                         The         basis     of the        venue:
                                                                                 Defendants.                                                                             CPLR           504
                    ____                      ----------------------------------------------------------X                                                                the     place        of Plaintiff's            injury




                    TO THE             ABOVE              NAMED              DEFENDANT(s):


                                  YOU          ARE         HEREBY                SUMMONED                      to answer              the        complaint                     in this        action         and     to serve
                    a copy        of   your        answer,         or if the         complaint              is not     served             with         this       summons,                    to serve         a notice          of

                    appearance,               on    the      plaintiff's            attorney(s)             within        20     days                after        the      service             of     this     summons,

                    exclusively          of the         day     of service           (or      within        30 days          after        the        service            is complete                  if this       summons
                    is not    personally              delivered            to you         within       the     State      of New                 York);             and         in    case      of     your        failure       to
                    appear        or   answer,          judgment             will        be taken        against         you         by     default               for     the        relief         demanded            in the
                    complaint.


                    Dated:        New     York,           New       York
                                  September               5, 2019


                                                                                                               LERNER,                ARNOLD                         & WINSTON,                          LLP
                                                                                                               Attorneys              for        Plaintiff




                                                                                                               By:
                                                                                                                                 Jac         b L.            L      ine
                                                                                                                                                                               28th
                                                                                                               475      Pa     k Avenu                           outh,                  FlOOr
                                                                                                               New       York,            New            York            10016

                                                                                                               (212)      686-4655




                    To:    American             Airlines          Group          Inc.:     c/o     New        York       State        Secretary                    of     State
                           American            Airlines          Inc.:     c/o      New        York         State      Secretary                of     State




ER-ARNOLD-WINSTON




                                                                                               1 of 2
FILED: QUEENS COUNTY CLERK 09/05/2019 10:38 AM                                                                                                                          INDEX NO. 706805/2019
         Case
NYSCEF DOC. NO.1:20-cv-01092-AMD-JO
                 3                  Document 1-5 Filed 02/27/20 Page 3RECEIVED
                                                                       of 12 PageID #: 28
                                                                               NYSCEF:  09/05/2019




         Index     No.:                                                              Year:


          SUPREME           COURT              OF THE   STATE           OF NEW              YORK
         COUNTY            OF QUEENS


         SHIRLEY           BROWN,


                                                        Plaintiff,


                                   -against-



         AMERICAN             AIRLINES              GROUP        INC.,
         JANE      DOE       and     AMERICAN            AIRLINES                INC.,


                                                        Defendants.




                                                 AMENDED              SUMMONS                       AND            COMPLAINT



          Pursu:::: to 22 NYCRR 130-1.1, the üiidersigized, an attorney duly :±::        to practice                                   law in the State of New York, certifies
          that, upon infurmuiion and beliefbased upon .-:::::::5!:  inquiry, the enntontions c::::                                         in the annexed document are not
         frivolous.

                                                                                                                                                    '
         Dated:           September 5. 2019                                         Sig::ature:                             f p    P                    c    -

                                                                      Print Signer's Name:                              Jacob L. Levi           e




         Service   of a copy        of the within                                                                             ]             is hereby       ~±;;i:::3


         Dated:
                                                                                    .........................................................

                                                                                                     Attorney(s)               for




                                               LERNER,               ARNOLD                   & WINSTON,                                    LLP
                                                                                                              28th
                                                         475     Park     Avenue             South,                      PlOOr
                                                               New       York,       New          York           10016

                                                                           (212)         686-4655




                                                                                     2 of 2
FILED: QUEENS COUNTY CLERK 09/05/2019 10:38 AM                                                                                                                                       INDEX NO. 706805/2019
         Case
NYSCEF DOC. NO.1:20-cv-01092-AMD-JO
                 4                  Document 1-5 Filed 02/27/20 Page 4RECEIVED
                                                                       of 12 PageID #: 29
                                                                               NYSCEF:  09/05/2019




                      SUPREME                   COURT               OF THE            STATE              OF NEW               YORK
                     COUNTY                   OF QUEENS
                     ---                                   ---------------------------                                          -------------X
                      SHIRLEY                 BROWN,
                                                                                                                                                                   Index      No.:

                                                                                      Plaintiff,
                                                                                                                                                                   AMENDED
                                                      -against-                                                                                                    COMPLAINT


                     AMERICAN                       AIRLINES                 GROUP            INC.,
                     JANE            DOE        and        AMERICAN                   AIRLINES                  INC.,


                                                                                      Defendants.
                     -------------------------------------                                                                       ------------X


                                      Plaintiff,           SHIRLEY                 BROWN,                  by     her        attorneys,           LERNER,            ARNOLD                & WINSTON,


                     LLP,       as and          for    their       Verified          Complaint              herein       alleges          upon       information           and    belief       as follows:




                                       1.             At    all     times       hereinafter              mentioned,             Plaintiff           SHIRLEY          BROWN              ("Plaintiff")                was


                     and     still         is an individual                 over     the   age       of     eighteen,            and      a resident         and    citizen       of    the    State          of New



                     York,           County         of New           York.




                                      2.              At    all     times       hereinafter              mentioned,              Defendant                AMERICAN               AIRLINES                GROUP


                     INC.        ("AMERICAN                          AIRLINES")                    was      and      still      is   a domestic              corporation          incorporated                 in    the


                     State      of Delaware                 with      its principal           place         of business              in Texas.




                                      3.              At    all    times       hereinafter               mentioned,             Defendant            AMERICAN                 AIRLINES                 INC.          was


                     and     still     is a foreign               corporation            authorized             to do business                   in the    State   of New         York.




                                      4.              At     all     times         herciñafter             mentioned,                Defendant             JANE       DOE         was         and     still     is     an


                     individual              over     the      age     of     eighteen,            and     a resident            and      citizen         of the   State      of New          York,           County


                     of New           York.




JER-ARNOLD-WINSTON




                                                                                                     1 of 9
 FILED: QUEENS COUNTY CLERK 09/05/2019 10:38 AM                                                                                                                                                        INDEX NO. 706805/2019
          Case
 NYSCEF DOC. NO.1:20-cv-01092-AMD-JO
                  4                  Document 1-5 Filed 02/27/20 Page 5RECEIVED
                                                                        of 12 PageID #: 30
                                                                                NYSCEF:  09/05/2019




                                        5.                 At     all      times          hereinafter               mentioned,                   Defendant                  AMERICAN                     AIRLINES                INC.


                     ("AMERICAN                              INC")               was      and       still      is      a    domestic              corporation                      incorporated            in      the    State          of


                     Delaware                 with         its principal               place       of business               in Texas.




                                        6.                 Upon          information                and       belief,         at all          relevant             times,         AMERICAN                 AIRLINES                is a


                     common                  carrier        and      operated             cotiliileioial               flights          and     operated             the      planes        thereon.




                                        7.                 Upon           information                 and         belief,          at     all     relevant              times,            AMERICAN                  AIRLINES


                     owned             the        planes        traversing               the       airways,            including,               but         not     limited          to    a plane        designated            flight


                     AA366              from         New         York            (JFK)      to San          Diego           on August                 28,     2017.




                                        8.             Upon              information                  and         belief,          at    all      relevant             times,             AMERICAN                  AIRLINES


                     leased            the        planes        traversing               the    airways,             including,                 but      not        limited          to   a plane         designated            flight


                     AA366              from         New        York             (JFK)     to San           Diego           on August                 28,     2017.




                                       9.              Upon             information                 and      belief,          at all      relevant                times,          AMERICAN                 AIRLINES                was


                     and       still         is    responsible                   for     maintaining                 the      planes            traversing                  the      airways,          including,         but       not


                     limited           to     a plane           designated                flight        AA366               from         New          York          (JFK)           to    San   Diego        on     August          28,


                     2017.




                                       10.             Upon             information                and       belief,         at all       relevant                times,      AMERICAN                    AIRLINES                was


                     and     still      does         operate            for      maintaining                the     planes         traversing                 the     airways,            including,         but    not       limited


                     to a plane              designated                 flight         AA366          from        New         York         (JFK)            to San          Diego         on August          28,     2017.




                                       11.             Upon             information                and       belief,         at all       relevant                times,      AMERICAN                    AIRLINES                was


                     and     still      is a common                      carrier         for    the      planes            traversing            the        airways,              including,       but     not      limited       to a

                                                                                                                                   2
NER-ARNOLD•WINSTON




                                                                                                             2 of 9
FILED: QUEENS COUNTY CLERK 09/05/2019 10:38 AM                                                                                                                                                 INDEX NO. 706805/2019
         Case
NYSCEF DOC. NO.1:20-cv-01092-AMD-JO
                 4                  Document 1-5 Filed 02/27/20 Page 6RECEIVED
                                                                       of 12 PageID #: 31
                                                                               NYSCEF:  09/05/2019




                     plane       designated                flight         AA366         from         New         York        (JFK)        to San         Diego        on August            28,       2017.




                                       12.            Upon           information               and      belief,         at all      relevant            times,       AMERICAN                      AIRLINES              was


                     and      still      is responsible                    for     providing           safe         passage         for       its   paying         customers             on     board          the   planes



                    traversing               the     airways,             including,           but      not      limited         to a plane                  designated         flight     AA366             from       New


                    York        (JFK)           to San        Diego              on August           28,    2017.




                                       13.           Upon            information               and      belief,         at all      relevant            times,       AMERICAN                      AIRLINES               had


                    the     duty        to protect               and      ñiaintain           the    physical           safety       of       its    customers            and     patrons          while        on     board


                    the     plane,           including,             but     not     limited          to a plane             designated              flight      AA366       from          New        York        (JFK)        to


                    San       Diego          on August               28,     2017.




                                       14.           Upon           information                and     belief,        at all     relevant            times,       AMERICAN                     INC       is a common


                    carrier           and     operated             commercial             flights          and       operated           the    planes          thereon.




                                      15.            Upon           information                and     belief,          at all      relevant            times,       AMERICAN                      INC       owned        the


                    planes         traversing              the      airways,          including,              but     not      limited         to a plane           designated            flight       AA366           from


                    New        York          (JFK)        to San           Diego       on August                28,     2017.




                                      16.            Upon           information                and     belief,          at all      relevant            times,       AMERICAN                      INC       leased       the


                    planes        traversing              the       airways,          including,              but     not     limited          to a plane           designated            flight      AA366            from


                    New       York           (JFK)        to San           Diego       on August               28,     2017.




                                      17.            Upon           information               and     belief,         at all     relevant            times,       AMERICAN                     INC       was     and     still


                    is responsible                 for      maintaining                the      planes          traversing           the        airways,           including,            but    not      limited         to      a


                    plane      designated                 flight       AA366           from         New        York         (JFK)         to San        Diego        on August            28,      2017.


ER-ARNOLD•WINSTON




                                                                                                           3 of 9
FILED: QUEENS COUNTY CLERK 09/05/2019 10:38 AM                                                                                                                                             INDEX NO. 706805/2019
         Case
NYSCEF DOC. NO.1:20-cv-01092-AMD-JO
                 4                  Document 1-5 Filed 02/27/20 Page 7RECEIVED
                                                                       of 12 PageID #: 32
                                                                               NYSCEF:  09/05/2019




                                  18.              Upon          information                 and      belief,         at all       relevant           times,      AMERICAN                      INC      was      and     still


                   does      operate            for      maintaining                  the     planes           traversing               the     airways,          including,           but        not     limited        to         a


                   plane        designated              flight     AA366               from        New         York          (JFK)        to San         Diego        on August             28,    2017.




                                  19.              Upon          information                 and     belief,          at all       relevant           times,      AMERICAN                      INC      was      and     still


                   is a common                  carrier          for     the        planes         traversing            the        airways,           including,           but      not     limited        to       a plane


                   designated            flight         AA366            from         New        York          (JFK)         to San           Diego       on August            28,    2017.




                                 20.               Upon          information                 and     belief,          at all       relevant           times,      AMERICAN                      INC      was      and     still


                   is responsible                 for    providing              safe        passage            for    its paying               customers            on     board      the       planes         traversing


                   the     airways,           including,           but        not      limited        to a plane                 designated             flight     AA366           from         New       York         (JFK)


                   to San       Diego          on August                28,     2017.




                                 21.               Upon          information                 and     belief,          at all       relevant           times,      AMERICAN                      INC      had     the     duty


                   to protect          and      maintain               the    physical             safety        of    its       customers            and      patrons       while         on     board        the    plane,


                   including,           but     not      limited         to a plane              designated              flight         AA366            from      New       York          (JFK)        to San        Diego


                   on August            28,     2017.




                                 22.               On      August              28,     2017,         Defendant                   JANE          DOE          was      a lawful          paying            customer              of


                   AMERICAN                     AIRLINES                      and/or         AMERICAN                            INC,     on      board          flight      AA366              from      New           York



                   (JFK)      to San          Diego.




                                 23.              On August                   28,    2017,         Plaintiff           SHIRLEY                  BROWN               was      a lawful           paying         customer


                   of    AMERICAN                       AIRLINES                    and/or       AMERICAN                          INC,        boarding           flight      AA366             from       New          York



                   (JFK)      to San          Diego.



                                                                                                                             4
NER-ARNOLD-
         WINSTON




                                                                                                      4 of 9
FILED: QUEENS COUNTY CLERK 09/05/2019 10:38 AM                                                                                                                                                      INDEX NO. 706805/2019
         Case
NYSCEF DOC. NO.1:20-cv-01092-AMD-JO
                 4                  Document 1-5 Filed 02/27/20 Page 8RECEIVED
                                                                       of 12 PageID #: 33
                                                                               NYSCEF:  09/05/2019




                                     24.               On August                 28,        2017,        Plaintiff         SHIRLEY                   BROWN               was           a lawful           paying          customer


                     of      AMERICAN                      AIRLINES                    and/or            AMERICAN                      INC,          boarding           flight         AA366              from          New          York



                     (JFK)       to San            Diego       when             she was           seriously             injured         by JANE               DOE        before             take-off.




                                     25.               On August                     28,    2017,         Plaintiff           SHIRLEY                  BROWN                 was            boarding             flight        AA366


                     from       New          York          (JFK)          to     San        Diego,           which         was        docked/parked                    at the          gate        at John           F. Kennedy


                     Airport         in     Queens,           New              York,        when          a heavy          piece         of     luggage           was        negligently                  caused          to   fall     on


                     her     head,         which           caused          serious            injuries          including,              but     not     limited          to head              injuries           including             but


                     not     limited         to,     traumatic             brain           injuries,         post-concussion                     syndrome,               migraines,                 face        numbness              and


                     nerve       damage.




                                   26.                Upon             information                     and       belief,            Defendants                 AMERICAN                            AIRLINES                    and/or


                     AMERICAN                        INC,        its      agents,            servants,            and/or            employees,                were        negligent                in:     creating             and/or



                     allowing             the        plane       and           its     overhead               compartments                      to     become             and          remain             in     a      dangerous,


                     defective             and/or          unsafe          condition,                  including,             but      not      limited          to     an       inadequate                warning              of     the


                     danger       of       falling         luggage;              causing            and/or           allowing          flight         AA366            and       the     overhead               luggage             to be


                     maintained              in      a negligent                and        careless          manner;            creating           and/or        permitting                 a dangerous,                  defective


                     and/or       unsafe             condition            to exist            and/or          remain          on      flight         AA366;           failing          to    correct            and/or         change


                     the      dangerous,                defective                and/or          unsafe              condition            although              AMERICAN                           AIRLINES                    and/or


                     AMERICAN                        INC,        their           agents,            servants             and/or           employees                   knew         of        the         existence             of      the


                     dangerous              and       unsafe           condition;              failing          to     warn         Plaintiff          and      others          lawfully            upon          its     planes        of


                     the     dangerous               and     defective               condition;              failing       to maintain                and/or          properly           place           warning           signs,       or


                     other       devices             upon        flight          AA366              to    warn          Plaintiff            and       others         lawfully               upon         its     plane        of      the




IER-ARNOLD-WINSTON




                                                                                                             5 of 9
FILED: QUEENS COUNTY CLERK 09/05/2019 10:38 AM                                                                                                                                                    INDEX NO. 706805/2019
         Case
NYSCEF DOC. NO.1:20-cv-01092-AMD-JO
                 4                  Document 1-5 Filed 02/27/20 Page 9RECEIVED
                                                                       of 12 PageID #: 34
                                                                               NYSCEF:  09/05/2019




                    dangerous,               defective            and/or          unsafe          condition;              in        failing       to      inspect           and/or          properly             inspect           the


                    aforementioned                     area      of     the      occurrence;                 failing           to     repair      and/or              properly             repair        the       dangerous,


                    defective           and/or          unsafe         condition               existing          at the             aforementioned                      flight       AA366;              failing        to     have


                    competent               personnel            operate,            inspect,         oversee             and         maintain            the     overhead                 compartments                      aboard


                    the       plane         and       particularly             the       one      from          flight          AA366;              failing           to     instruct             such      personnel                 to



                    properly           operate,          inspect         and      maintain             the      overhead               compartments;                       failing         to properly               supervise


                    such       personnel              and      other       passengers                 aboard           the      plane;          failing          to     have         competent                 personnel              to



                    operate,          control          and     oversee           the     handling            of the           overhead           compartments;                        violating           those         statutes,


                    ordinances,               rules       and        regulations               relating         to       the        maintenance,                  repair,            oversight            and        complicit


                    conduct           regending           common              carriers          overseeing               the        loading         of overhead                   compartments                   on a plane;



                    failing      to properly                 create,      design,          configure             and          construct          its planes                for     safe     passage            for     all    of    its



                    customers;              failing       to exercise             that    degree          of care             required          under          the      circumstances.




                                  27.             That           on       August               28,        2017,              Defendants                      AMERICAN                         AIRLINES                       and/or


                    AMERICAN                      INC         were        negligent,              careless             and           reckless           in      supervising                 its     agents,           servants,


                    employees,               licensees,            contractors              and/or           subcontractors                     at the           subject            airplañe;            was         negligent,


                    careless          and     recldess          in failing           to safely         own,          operate,              manage            and/or         control         said     airplane            and       the


                    persons       thereat;            in failing        to prevent              the    aforesaid               physical           injury         from            occurring;          and        in failing            to


                    come       to the        accietance           and      aid     of the        Plaintiff           after      the        injurious          event.




                                  28.             The          aforementioned                        occurrence                     took       place            due         to       the      negligence                 of        the



                    Defendants,              AMERICAN                     AIRLINES                    and/or           AMERICAN                        INC,       its      agents,         servants,            employees,


                    licensees,          contractors              and/or          subcontractors,                  acting            within       the         scope         of their         authority,             within          the




                                                                                                                          6
NER-ARNOLD-
          WINSTON




                                                                                                     6 of 9
FILED: QUEENS COUNTY CLERK 09/05/2019 10:38 AM                                                                                                                                                       INDEX NO. 706805/2019
        Case
NYSCEF DOC.   1:20-cv-01092-AMD-JO
            NO.  4                 Document 1-5 Filed 02/27/20 Page 10 of 12 PageID
                                                                     RECEIVED       #: 35
                                                                               NYSCEF:  09/05/2019




                     scope       of their          employment                  and         in the       furtherance                  of their          agency.




                                  29.                Upon             information                   and          belief,             Defendants                    AMERICAN                       AIRLINES                     and/or


                    AMERICAN                       INC      had       actual         and/or            constructive                  notice           of the       dangerous,              defective              and/or       unsafe


                    condition            of    its    planes,           including,               but     not          limited            to    a designated               flight         AA366             from         New      York



                    (JFK)       to San         Diego             on August             28,       2017.




                                  30.                Upon           information                   and         belief,            Defendant                  JANE           DOE            caused            the         dangerous,


                    defective            and/or           unsafe         condition                on         flight           AA366              from        New          York           (JFK)        to        San      Diego         on


                    August        28,        2017.




                                  31.                Upon          information                and        belief,             Defendant                JANE           DOE         was       negligent,              careless        and


                    reckless            in    causing             injuries            to     Plaintiff                during             in-flight          boarding;               in     failing          to       prevent           the


                    aforesaid            physical            injury          from           occurring;                 in      failing          to     properly           load        luggage              to     the     overhead



                    compartment;                   and      in     failing       to        come         to     the      assistance                   and   aid      of    the      Plaintiff         after        the      injurious


                    event       on flight            AA366            from      New           York           (JFK)           to San           Diego        on August               28,    2017.




                                  32.                That        no      negligence                 on        the       part         of        the     Plaintiff          contributed                to     the         occurrence


                    alleged       herein           in any         manner            whatsoever.




                                  33.                As     a result           of      the       incident,                  Plaintiff            SHIRLEY                 BROWN                 has        suffered            serious



                    injuries,       including,               but      not      limited            to    head           injuries               including            but    not      limited        to,       traumatic            brain



                    injuries,      post-concussion                       syndrome,                  migraines,                   face         numbness              and     nerve         damage.               As      a result        of


                    said     injuries         Plaintiff           has    become              sick,        sore,         lame         and        disabled;           has     suffered,            and       will       continue          to


                    suffer      pain         and     anguish            in body            and     mind;            and        has       necessarily               received          hospital             and     medical          care



                                                                                                                                7
ER-ARNOLD-WINSTON




                                                                                                          7 of 9
FILED: QUEENS COUNTY CLERK 09/05/2019 10:38 AM                                                                                                                                        INDEX NO. 706805/2019
        Case
NYSCEF DOC.   1:20-cv-01092-AMD-JO
            NO.  4                 Document 1-5 Filed 02/27/20 Page 11 of 12 PageID
                                                                     RECEIVED       #: 36
                                                                               NYSCEF:  09/05/2019




                      and      treatment          for    her     injuries        for   which         expenses          have         been       and     will      continue           to be incurred.




                                      34.          AMERICAN                       AIRLINES              has      neglected              and      refused             to   adjust          or     pay         Plaintiff's


                      claim.




                                      35.          AMERICAN                      INC        has neglected           and        refused         to adjust             or pay       Plaintiff's            claim.




                                      36.          This        action          has     been     commenced                    within        three        (3)      years        after        Plaintiff's              claim


                     arose.




                                      37.          By     reason          of     the    foregoing,         Plaintiff            SHIRLEY                 BROWN                 is entitled               to    damages


                     upon       his     claim      for    pain      and        suffering,       lost    wages         and       economic              damages,              each      in an amount                   to be


                     determined             by    a Queens           County            Jury    at the    time         of trial.




                                      WHEREFORE,                        Plaintiff              demands            judgment                     against               Defêñdants                   AMERICAN


                     AIRLINES,                  JANE       DOE            and        AMEICAN              INC          in     an      amount           in     excess         of     all        courts         of    lower



                     jurisdiction,          to be determined                     by    a Queens         County              Jury      at the    time          of trial,      together             with        the    costs


                     and    disbursements                 of this       action         and    such     further        relief        as may         be just.


                     Dated:          New        York,     New        York
                                      September           5, 2019




                                                                                                              LERNER,                  ARNOLD                  & WINSTON,                        LLP
                                                                                                              Attorneys               fo   flaintiff                  .




                                                                                                                                    JgeobfLe                   lb
                                                                                                                                                                      288
                                                                                                              475       Park        Avenue            So       th,            Floor
                                                                                                              New           York,       New          York        10016

                                                                                                              (212)          686-4655




                                                                                                                  8
ER-ARNOLD •WINSTON




                                                                                                 8 of 9
FILED: QUEENS COUNTY CLERK 09/05/2019 10:38 AM                                                                                                                    INDEX NO. 706805/2019
        Case
NYSCEF DOC.   1:20-cv-01092-AMD-JO
            NO.  4                 Document 1-5 Filed 02/27/20 Page 12 of 12 PageID
                                                                     RECEIVED       #: 37
                                                                               NYSCEF:  09/05/2019




         Index    No.:                                                              Year:


         SUPREME           COURT              OF THE    STATE          OF NEW              YORK
         COUNTY           OF QUEENS


         SHIRLEY          BROWN,


                                                       Plaintiff,


                                  -against-



         AMERICAN            AIRLINES              GROUP        INC.,
         JANE     DOE       and     AMERICAN            AIRLINES                INC.,


                                                       Defendants.




                                                AMENDED              SUMMONS                       AND            COMPLAINT



         Pursuant to 22 NYCRR 130-1.1, the undäaigned, an attorney duly :dm!:::3                                 to practice law in the State of New York, certifies
         that, upon i;:for;::ction and belief based upon reasonable inquiry, the c                                         ..;-:,..i in the annexed document are not
        frivolous.

        Dated:           September 5, 2019                                        Si;:::::::::                                         p

                                                                     Print Signer's        Name:                   ( Jacob L{Levi              e




        Service   of a copy        of the within                                                                             ]             is hereby   adm!"cd.


        Dated:
                                                                                   .........................................................

                                                                                                    Attorney(s)                  for




                                              LERNER,               ARNOLD                   & WINSTON,                                    LLP
                                                                                                             28th
                                                        475     Park     Avenue             South,                      FlOOr
                                                              New       York,       New          York           10016

                                                                          (212)         686-4655




                                                                                        9 of 9
